UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THOMAS BOLLING,

                           Plaintiff,
                                                                    ORDER
             - against -
                                                           18 Civ. 5406 (PGG) (RWL)
CITY OF NEW YORK et al.,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               This is a Section 1983 action in which pro se Plaintiff Thomas Bolling alleges that

Defendants City of New York (the “City”) and New York City Police (“NYPD”) Officer Meyers

violated his rights in connection with a 2015 arrest. (See Cmplt. (Dkt. No. 2)) Defendants have

moved for judgment on the pleadings. (Dkt. No. 23) This Court referred the motion to

Magistrate Judge Robert W. Lehrburger for a Report and Recommendation (“R&R”). (Dkt. No.

31) For the reasons stated below, the R&R will be adopted in its entirety, and Defendants’

motion will be granted as to the City but denied as to Officer Meyers.

                                         BACKGROUND

I.     FACTS

               On June 3, 2015, Plaintiff called for an ambulance for his mother, who needed

immediate medical attention. 1 (Cmplt. (Dkt. No. 2) ¶ 10; Dec. 18, 2019 Tr. (Dkt. No. 35) at 4) 2

NYPD officers arrived at Plaintiff’s residence – 40 West 135th Street in Manhattan – and



1
  Although the Complaint states that the underlying incident occurred on June 15, 2015 (Cmplt.
(Dkt. No. 2) ¶ 10), the parties agree that the true date is June 3, 2015. (Dec. 18, 2019 Tr. (Dkt.
No. 35) at 4)
2
  All references to page numbers in this Order are as reflected in this District’s Electronic Case
Filing system.
“demanded” that Plaintiff accompany his mother in the ambulance, which Plaintiff refused to do.

(Id. ¶ 11) NYPD officers later returned to the vicinity of 135th Street and Lenox Avenue,

handcuffed Plaintiff, and put him in a patrol car. (Id. ¶¶ 12-13) Plaintiff was brought to Mt.

Sinai Hospital and put in a cell. Plaintiff suffered “great pain” due to tight handcuffs. (Id. ¶ 14)

The NYPD officers then left the hospital. Medical staff later evaluated Plaintiff, determined that

he had no injuries, and released him. (Id. ¶ 15)

               Plaintiff hired attorney Andrew Bersin to represent him in an action against the

City. Bersin advertises his services on Saturdays at a stand located at the corner of 160th Street

and Lenox Avenue in Manhattan. (Dec. 18, 2019 Tr. (Dkt. No. 35) at 5) While Plaintiff’s

retainer agreement with Bersin is dated March 30, 2016, Plaintiff maintains that he signed the

agreement in 2018. (Id. at 7-8) According to Plaintiff, he followed up with Bersin weekly about

when the lawyer was going to file a lawsuit, but Bersin “got irritated” and “offended” by

Plaintiff’s queries. (Id. at 11) In a May 25, 2018 letter, Bersin told Plaintiff that he would no

longer represent him. (Id. at 11-12) Bersin’s letter refers to the date of the incident as June 15,

2015, and informs Plaintiff that any lawsuit must be filed by June 14, 2018. (Id. at 13) The

incident date referenced in Bersin’s letter is consistent with the retainer agreement, which

references an incident date of June 15, 2015. (Id. at 8)

               Plaintiff assumed that the incident date set forth in Bersin’s May 25, 2018 letter

was accurate, because Plaintiff had provided Bersin with his hospital records, which reflected the

accurate date. (Id. at 10) Consistent with the deadline set forth in Bersin’s letter, Plaintiff filed

the instant action on June 14, 2018. (Id. at 16)




                                                   2
II.    PROCEDURAL HISTORY

               As noted above, the Complaint was filed on June 14, 2018. (Dkt. No. 2) On

October 2, 2018, this Court issued a Valentin order directing the City to identify the relevant

NYPD officers. (Dkt. No. 5) In a February 14, 2019 letter, defense counsel advised that he had

not been able to locate evidence of a June 15, 2015 incident. (Dkt. No. 19) Pro se Plaintiff

thereafter obtained hospital records indicating that the date of the incident was June 3, 2015, and

not June 15, 2015. Plaintiff so informed defense counsel on April 2, 2019. (Apr. 23, 2019 Tr.

(Dkt. No. 27) at 3)

               On May 23, 2019, Defendants moved for judgment on the pleadings pursuant to

Fed. R. Civ. P. 12(c). (Dkt. No. 23) This Court referred the motion to Magistrate Judge Robert

W. Lehrburger for a Report and Recommendation (“R&R”). (Dkt. No. 31) On December 18,

2019, Judge Lehrburger conducted an evidentiary hearing “regarding the circumstances of

Plaintiff filing his Complaint on June 14, 2018, eleven days after the statute of limitations for

such claims had expired.” (Nov. 22, 2019 Order (Dkt. No. 32); see also Dec. 18, 2019 Tr. (Dkt.

No. 35))

               On February 3, 2020, Judge Lehrburger issued a thorough, twenty-page R&R,

which recommends that this Court grant Defendants’ motion as to the City of New York, but

deny Defendants’ motion as to Officer Meyers. (R&R (Dkt. No. 33) at 20) The R&R recites the

requirement that the parties must file objections within fourteen days of service, pursuant to 28

U.S.C. § 636(b)(1) and Rule 72(b) of the Federal Rules of Civil Procedure, and that a “[f]ailure

to file timely objections will preclude appellate review.” (R&R (Dkt. No. 33) at 20; see also 28

U.S.C. § 636(b)(1) (“Within fourteen days after being served with a copy [of a magistrate

judge’s report and recommendation], any party may serve and file written objections to such




                                                  3
proposed findings and recommendations”); Fed. R. Civ. P. 72(b)(2) (“Within 14 days after being

served with a copy of the recommended disposition, a party may serve and file specific written

objections to the proposed findings and recommendations.”))

               Neither side has filed objections to the R&R.

                                    STANDARD OF REVIEW

               A district court reviewing a magistrate judge’s report and recommendation “may

accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1)(C). When no objections are filed to a magistrate

judge’s report and recommendation, “a district court need only satisfy itself that there is no ‘clear

error on the face of the record’ in order to accept the recommendation.” Austin v. Lynch, No. 10

Civ. 7534, 2011 WL 6399622, at *1 (S.D.N.Y. Dec. 20, 2011) (citing Fed. R. Civ. P. 72(b)

advisory committee note). Moreover, the Second Circuit has made clear that a “party generally

waives judicial review of an issue when he or she fails to make timely objection to a magistrate

judge’s report, as long as all parties receive clear notice of the consequences of their failure to

object.” DeLeon v. Strack, 234 F.3d 84, 86 (2d Cir. 2000) (citing Small v. Sec’y of Health &

Human Servs., 892 F.2d 15, 16 (2d Cir. 1989)); see also McCarthy v. Manson, 714 F.2d 234, 237

(2d Cir. 1983) (“When a party fails to object timely to a magistrate’s recommended decision, it

waives any right to further judicial review of that decision.”).

                                           DISCUSSION

               Despite clear warning that a failure to file objections would result in a waiver of

judicial review, neither side filed objections to Judge Lehrburger’s R&R. Because neither side

filed objections to Judge Lehrburger’s R&R, the parties have waived judicial review. The Court




                                                  4
has nonetheless reviewed the R&R and finds it to be thorough, well-reasoned, and free of any

clear error.

                As to Defendants’ argument that Plaintiff’s claims are time-barred, Judge

Lehrburger correctly states the standard for equitable tolling, which “calls for courts to ‘consider

whether the person seeking application of the equitable tolling doctrine (1) has acted with

reasonable diligence during the time period []he seeks to have tolled, and (2) has proved that the

circumstances are so extraordinary that the doctrine should apply.’” (R&R (Dkt. No. 33) at 9

(quoting Zerilli-Edelglass v. New York City Transit Authority, 333 F.3d 74, 80-81 (2d Cir.

2003))) Applying this standard, Judge Lehrburger found that Plaintiff “demonstrates that

extraordinary circumstances caused his late filing and that his conduct, when evaluated in its

totality, qualifies as reasonably diligent.” (Id. at 11)

                In concluding that the circumstances here are “extraordinary,” Judge Lehrburger

notes that “Bersin not only was negligent, but he affirmatively provided incorrect information on

which Bolling relied to proceed pro se. Bersin thus did not make an ‘ordinary mistake’ of law.”

(Id. at 12 (citing Dillon v. Conway, 642 F.3d 358, 364 (2d Cir. 2011))) As a result of the

misinformation supplied by Bersin, Plaintiff “had only a matter of days to file his complaint pro

se, and was told the filing date was materially later than it actually was.” (Id. at 13) Since

“Bersin’s letter did not explain the source of the deadline or the importance of it,” Plaintiff “was

armed with unclear and incomplete advice.” (Id. at 13) Moreover, “Bersin was the cause for the

confusion surrounding the incident date,” and so “caused [Plaintiff’s] late filing.” (Id. at 15)

                As to “reasonable diligence,” Judge Lehrburger found that Plaintiff “retained

Bersin as his attorney approximately three months before the expiration of the statute of

limitations”; “repeatedly followed up with Bersin to inquire about the status of the case”; and




                                                   5
“filed his case by the date that Bersin expressly indicated in the termination letter.” (Id. at 15)

Judge Lehrburger correctly concludes that, based on these circumstances, Plaintiff “was

reasonably diligent.” (Id. at 17)

               The Court concludes that Judge Lehrburger was correct in finding that the

requirements for application of equitable tolling are met here. Accordingly, to the extent that

Defendants’ motion for judgment on the pleadings is premised on statute of limitations, the

motion will be denied.

               As to Defendants’ argument that the Monell claim against the City is inadequately

pled, Judge Lehrburger correctly notes that “‘[p]roof of a single incident of unconstitutional

activity is not sufficient to impose liability under Monell, unless proof of the incident includes

proof that it was caused by an existing, unconstitutional municipal policy, which can be

attributed to a municipal policymaker.’” (R&R (Dkt. No. 33) at 18 (quoting City of Oklahoma

City v. Tuttle, 471 U.S. 808, 823-24 (1985))) Judge Lehrburger found that Plaintiff “fails to

provide any particularized allegations of any policies or widespread practices or customs that

purportedly encouraged Defendant Meyers to arrest Bolling and subject him to a medical

examination,” but rather “makes general, conclusory allegations” about the City’s policies. (Id.

at 18) Based on this finding, Judge Lehrburger correctly concludes that Plaintiff’s Monell

allegations are “conclusory and vague, and unsupported by specific facts,” and accordingly

should be dismissed. (Id. at 19)

               As to leave to amend, Judge Lehrburger notes that “‘[a] pro se litigant should be

afforded at least one opportunity to amend his complaint if a liberal reading of the complaint

gives any indication that a valid claim might be stated.’” (Id. (quoting West v. City of New

York, No. 13 Civ. 5155 (PAE), 2014 WL 4290813, *8 (S.D.N.Y. Aug. 28, 2014))) Finding that




                                                  6
he could not “rule out any possibility that [Plaintiff] could, in a revised pleading, raise additional

allegations curing this defect,” Judge Lehrburger recommends that Plaintiff be given leave to

amend his Monell claim. This Court agrees. Accordingly, Plaintiff is granted leave to amend.

               Any motion for leave to file an Amended Complaint must be filed by April 6,

2020. The proposed Amended Complaint is to be attached as an exhibit to the motion.

                                          CONCLUSION

               For the reasons stated above, the R&R is adopted in its entirety, and Defendants’

motion for judgment on the pleadings is granted as to Defendant City of New York, and denied

as to Defendant Meyers. The Clerk of Court is instructed to send a copy of this Order by

certified mail to pro se Plaintiff Thomas Bolling, 40 West 135th Street, Apt. 2A, New York, NY

10037.

Dated: New York, New York
       March 6, 2020




                                                  7
